Listing Report:Supplement No. 178 dated Feb 24, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 425382 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $25,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 22.00% Starting borrower rate/APR: 23.00% / 25.28% Starting monthly payment: $967.74 Auction yield range: 17.05% - 22.00% Estimated loss impact: 19.25% Lender servicing fee: 1.00% Estimated return: 2.75% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Nov-1993 Debt/Income ratio: 46% Basic (1-10): 4 Inquiries last 6m: 1 Employment status: Full-time employee Enhanced (1-5): 4 Current / open credit lines: 12 / 11 Length of status: 32y 1m Credit score: 720-739 (Feb-2010) Total credit lines: 31 Occupation: Other Now delinquent: 0 Revolving credit balance: $14,225 Stated income: $75,000-$99,999 Amount delinquent: $0 Bankcard utilization: 84% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: fearless2007 Borrower's state: Texas Borrower's group: KING FINANCIAL GROUP///100% CASH FLOW SOLUTIONS FOR YOU Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 36 ( 100% ) 720-739 (Latest) Principal borrowed: $25,000.00 < mo. late: 0 ( 0% ) 660-679 (Feb-2008) 740-759 (Jan-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 36 Description investment Purpose of loan:This loan will be used to? investment My financial situation:I am a good candidate for this loan because?im still making decent money at my business Monthly net income: $ 5500Monthly expenses: $ ??Housing: $ 2250??Insurance: $ 150??Car expenses: $ 300??Utilities: wifes check??Phone, cable, internet: $ 300??Food, entertainment: $ wifes check??Clothing, household expenses $ wifes check??Credit cards and other loans: $ 200??Other expenses: $ none Information in the Description is not verified. Borrower Payment Dependent Notes Series 447024 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.0% Starting lender yield: 20.50% Starting borrower rate/APR: 21.50% / 23.76% Starting monthly payment: $113.80 Auction yield range: 8.05% - 20.50% Estimated loss impact: 8.48% Lender servicing fee: 1.00% Estimated return: 12.02% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Oct-1998 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 8 Inquiries last 6m: 0 Employment status: Self-employed Enhanced (1-5): 5 Current / open credit lines: 7 / 4 Length of status: 12y 1m Credit score: 700-719 (Feb-2010) Total credit lines: 14 Occupation: Construction Now delinquent: 0 Revolving credit balance: $9,411 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 72% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 1 Screen name: ore-saffron Borrower's state: Tennessee Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off a credit card Purpose of loan:This loan will be used to pay off a credit card and get rid of a high interest rate. My financial situation:I am a good candidate for this loan because I pay all my bills on time and have been self employed for 12 years now with a successful contracting business. The monthly expenses and income is my part of the bills and does not reflect my wife, who works as a teacher, and pays half of the mortgage and bills of her own. Monthly net income: $ 2,500-3,000 Monthly expenses: $ 2,045?Housing: $555 ??Insurance: $65 ??Car expenses: $75 ??Utilities: $100 ??Phone, cable, internet: $100 ??Food, entertainment: $300 ??Clothing, household expenses $ ??Credit cards and other loans: $700 ??Other expenses: $150 Information in the Description is not verified. Borrower Payment Dependent Notes Series 447152 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $15,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $678.54 Auction yield range: 17.05% - 34.00% Estimated loss impact: 36.51% Lender servicing fee: 1.00% Estimated return: -2.51% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Jul-1991 Debt/Income ratio: 32% Basic (1-10): 1 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 11 / 7 Length of status: 17y 6m Credit score: 700-719 (Feb-2010) Total credit lines: 52 Occupation: Analyst Now delinquent: 0 Revolving credit balance: $364 Stated income: $75,000-$99,999 Amount delinquent: $0 Bankcard utilization: 0% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: Larraybee Borrower's state: Alabama Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 12 ( 100% ) 700-719 (Latest) Principal borrowed: $2,300.00 < mo. late: 0 ( 0% ) 640-659 (Apr-2008) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 12 Description Debt Consolidation Purpose of loan:This loan will be used for debt consolidaton My financial situation:I am a good candidate for this loan because I have the financial means to pay for it from my salary and saving bonds that will mature which will enable me to pay the note. In addition I have a stable residence and have been employed for over 18 years and have investments that have not yet matured.??Monthly net income: $
